Citation Nr: 1802373	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2014, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2015, this matter was remanded for further development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Board scheduled the Veteran for a VA examination in October 2015 to address the Veteran's claim for entitlement to service connection for hypertension.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's responses are inadequate to resolve the Veteran's claims.

The Board obtained a VA medical opinion in October 2015 to determine the nature and etiology of his hypertension, to include whether it is related to his exposure to Agent Orange or caused or aggravated by the Veteran's service-connected PTSD.  The VA physician noted that with regard to direct service connection, the Veteran's essential hypertension is a primary condition and therefore not the result of other conditions including exposure to herbicide agents.  The physician stated that he reviewed medical literature.  With respect to the question of whether the Veteran's essential hypertension was caused or aggravated by his service-connected PTSD, the VA medical opinion stated that hypertension is a primary condition and therefore not the result of other conditions including PTSD.  In addition, because PTSD is not a medical condition and is a psychiatric diagnosis based on a constellation of findings, a constellation of findings cannot result in and cannot aggravate essential hypertension.  However, the Board finds that the VA examiner failed to provide an adequate VA examination.  The VA examiner provides a conclusory rationale and an incomplete analysis and failed to consider all of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran testified at the hearing that when he got out of the military he was screened for hypertension and his blood pressure readings were high.  His separation examination in his September 1969 STRs noted a diastolic pressure reading of 90.  Thus, the record is inconsistent with the VA examiner's opinion and a new opinion is necessary.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since October 2010 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed hypertension.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, the October 2015 VA examination report, and the Veteran's report of an in-service diagnosis at the May 2014 hearing.  The examiner should then:

(a)  Provide a specific diagnosis for any current hypertension.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed hypertension originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed hypertension was caused or aggravated by the Veteran's service-connected disability or disabilities, including PTSD.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

